CONFINDUSTRIA
Monza e Brianza
[crest.jpg]

MINUTES OF CONCILIATION TALKS WITH TRADE UNION




Sect. 2113, par. IV. e.c. in the modified text of article 6 of Act n. 533 dated
11.8.1973; sect. 411, codicils C.C.P. and successive amendments.


Today 26/07/2013, in Milan, at the headquarters of the Associazione Lombarda
Dirigenti di Aziende Industriali (ALDAI) (Lombardy Association of Industrial
Companies Executives).


Mrs.Cristiana Bertolotti and Mrs. Simonetta Galdini


In their capacity as Arbitrators of Trade Unions appointed respectively by
Associazione Lombarda Dirigenti di Aziende Industriali (ALDAI) - Milan and
Confindustria (Association of Italian Industries) Monza and Brianza - Monza


Have initiated the tentative arbitration with Trade Unions between the
Executive, Mrs. Antonella Mancuso, Italian Passport number AA5329310 expiring on
10/11/2019 (hereinafter the "Executive") and Patheon Italia S.p.A. represented
by Mr. Gabriele Ghinelli, Identification Card number 3410393AA issued on
19/04/2012 by Monza Municipality (MB) (hereinafter the "Company").


The Arbitrators


Once established the identity of the Parties, the capacity and the power to
mediate the controversy under consideration, have beforehand notified the
Parties of the effects of the conciliation with Trade Unions, the combination of
provisions provided by section 2113, par. IV, as modified by the August 11, 1973
Act, n. 533; sec. 411, par., III C.C.P. and successive amendments.
The Arbitrators have, then, started the tentative amicable and definitive
settlement of the controversy concerning the following:


- Termination of the employment relationship.
The attempt was positive, so the Arbitrators have acknowledged that the Parties
have reached a complete resolution of the controversy in the following terms:


WHEREAS


a.
The Executive has worked at the Company with that title since October 22,2001,
and by the end with the following title President, Global Commercial Operations,
and Chief Manufacturing Officer, according to the collective agreements for the
executives in the industrial sector;

b.
On May 17, 2013 the Executive handed in her resignation effective on July 10,
2013;

c.
Afterwards, the Executive made claims on the Company regarding the incidence of
the variable pay of the severance indemnity, the travel expenses and the
indemnity for holidays not taken;



                                
/s/ GG        /s/ AM
/s/ SG        /s/ CB
                                    
                                    


                        







20900 Monza Viale Petrarca, 10 Telefono
039 3638,1 Fax 039 3638282 www.Qimb.it
info@aimb.it



--------------------------------------------------------------------------------

CONFINDUSTRIA
Monza e Brianza
[crest.jpg]

d.
The Company has contested these claims in their entirety;

e.
The Parties have decided to prevent any possible issue and/or dispute regarding
the employment relationship and to amicably settle any possible controversy
regarding the origin, the execution and the termination of the employment
relationship, in the following terms and conditions.



Therefore, the Parties hereby agree and stipulate as follows:


1.
The preambles form an integral part of this contract.

2.
By signing the present agreement, the Parties confirm the termination of the
employment relationship on July 10, 2013 for voluntary resignation of the
Executive, with explicit and mutual renunciation of the non worked notice period
and to the relative amount paid in lieu of notice.

3.
In relation to the termination of the employment relationship, the Company will
pay to the Executive the following gross amounts:

* Euro 142,914.85 (One hundred forty-two thousand nine hundred and
forteen/85Euro) for holidays not taken, according to the Company's records
(hereinafter, referred to as the "Holidays");
*
Euro 77,176.02 (Seventy-seven thousand one hundred and seventy-six/02 Euro) as
severance pay, according to the Company's records (hereinafter, referred to as
the "Severance");

*
Euro 90,000.00 (ninety thousand/00 Euro) as integration of the Severance, as per
Article 12 of Act n. 153 dated April 30, 1969 and modified by Article 6 of Law
Decree n. 314 dated September 2, 1997 (hereinafter, referred to as the
'Incentive").

*
Euro 10.000,00 (Ten thousand/00 Euro) for settlement and novation purposes and
only against renunciation from the Executive to her claims against the Company
and all renunciations, declarations and promises of said Executive as per point
7. herebelow (hereinafter referred to as the "Compensation as final
settlement").

4.
The net sum equivalent to Holidays and the net sum equivalent to the Severance
pay will be paid according to the law, while the net sum equivalent to the
Incentive and to the Compensation as final settlement will be paid to the
Executive by bank transfer within 10 (ten) business days from the signing of
this agreement with the bank data already in possession of the Company.

5.
The Executive declares she has already given back all properties belonging to
the Company including but not limited to software, keys, access cards, credit
cards, files and any other document (including the computer data and the copies
of any computer or software data) containing information regarding the Company,
its activities or its business relations.

6.
The Executive undertakes not to issue slanderous declarations against the
Company or any other company of the Patheon Group and/or its officers,
executives, shareholders, employees or agents of the Company or group. The
Executive undertakes, also, not to start any legal action, and to not behave in
such a way as to negatively weighing on the reputation or starting of a new
Company or of any company of the Group and/or its officers, executives,
shareholders, employees or agents of the Company or group. The Company
undertakes similar committments (for the purpose of this article we mean its
officers, executives, shareholders, employees or agents who have the power to
represent it), with the Executive, except for what it is contained at point 8.





/s/ GG        /s/ AM
/s/ SG        /s/ CB






    













20900 Monza Viale Petrarca, 10 Telefono
039 3638,1 Fax 039 3638282 www.Qimb.it
info@aimb.it



--------------------------------------------------------------------------------

CONFINDUSTRIA
Monza e Brianza
[crest.jpg]

7.
With the correct fulfillment of everything contained in this agreement, the
Executive declares of always having being totally satisfied of any dues and
rights and waives against the Company, with the Company approval, and against
any company of the Patheon Group and/or its officers, executives, shareholders,
employees or agents of the Company or group, any claim or action connected,
attributable to or caused by the execution or termination of the employment
relationship and from any current relationship of any nature that took place
betweeen the Parties.

As a non exhaustive example, the waiver includes possible requests or claims
for:
*
More compensation, arrear compensation, social security contributions, rewards,
bonuses, travelling expenses, a different quantification of the holidays not
taken compensation, any other possible compensation and remuneration of any
kind;

*
Incidence of payment of remuneration paid in any form, in cash or kind, on
statutory and company obligations, indirect or deferred, including the incidence
of the variable severance pay;

*
Compensation of extra-contractual and/or non patrimonial damages according to
articles 2043, 2087, 2103 and 2116, second paragraph of the Civil Code,
including moral and biological damages;

*Any reimbursement of expenses.
The accounting verification of the severance pay and the protection of the
Executive according to Art. 15 of CCNL (National Collective Bargaining
Agreement) are excluded.
8.
The Company, in return, even on behalf of any other company of the Patheon
Group, waives against the Executive and she accepts, any claim connected,
attributable to or caused by the execution or termination of the employment
relationship and by the conduct of the Executive, except in the case of wilful
misconduct or gross negligence.

9.
Moreover, the Executive undertakes to maintain confidential and not to divulge
to a third party any information or data that are not already of public
knowledge regarding the activities of the Company or the Pantheon Group and that
the Executive acquired during the performance of the employment relationship or
in conjunction with it.

Moreover, the Executive undertakes to maintain confidential and not to divulge
the content of this agreement.
10.
It is understood that the terms of this agreement are offered by the Company
without aknowledgement of any responsibility and the Executive undertakes to
accept, at time of payment of what was agreed in this agreement, these
conditions as full and definitive settlement of any existing request or claim.

11.
With the execution of this agreement and with the fulfilment of the obligations
herein included, the Parties state that they do not have anything else to expect
from each other for any reason or cause whatsoever even for reasons not
mentioned in this agreement.

12.
The signing of this agreement is also to validate this resolution with Trade
Unions, according to par. 17 of art. 4 of Act 92/2012, as aknowledged by the
Accordo Interconfederale Confindustria e Federmanager dated September 18, 2012.





The Parties have received, according to the law, the information on the
utilization of their personal data herein contained and that are subject of
processing by Confindustria Monza and Brianza and ALDAI Milan within the scope
of their distinctive legal and institutional objectives,


                                    
/s/ GG        /s/ AM
/s/ SG        /s/ CB








                                    



























20900 Monza Viale Petrarca, 10 Telefono
039 3638,1 Fax 039 3638282 www.Qimb.it
info@aimb.it



--------------------------------------------------------------------------------

CONFINDUSTRIA
Monza e Brianza
[crest.jpg]

Milan,July 26, 2013




Read, confirmed and signed


PATHEON ITALIA SPA                    LA DIRIGENTE
Gabriele Ghinelli                    Antonella Mancuso
/s/ Gabriele Ghinelli                     /s/ Antonella Mancuso




 
CONFINDUSTRIA                    ASSOCIAZIONE LOMBARDA DIRIGENTI
MONZA BRIANZA                    DI AZIENDE INDUSTRIALI (ALDAI) MILANO
Simonetta Galdini                    Cristiana Bertolotti
/s/ Simonetta Galdini                     /s/ Cristiana Bertolotti    






Certification: the above specified Trade Unions representatives certify, after
having done the identification, that the signatures of the Parties are
autograph.
CONFINDUSTRIA                     ASSOCIAZIONE LOMBARDA DIRIGENTI DI
MONZA E BRIANZA                     AZIENDE INDUSTRIALI (ALDAI) MILANO
Simonetta Galdini                     Cristiana Bertolotti
/s/ Simonetta Galdini                     /s/ Cristiana Bertolotti
    



































20900 Monza Viale Petrarca, 10 Telefono
039 3638,1 Fax 039 3638282 www.Qimb.it
info@aimb.it

